Exhibit 10.2

 

AMENDMENT TO

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This amendment (“Amendment”) dated effective as of December 19, 2018 by and
between Nortech Systems Incorporated, a Minnesota corporation (the “Company”)
and Richard Wasielewski (the “Executive,” and together with the Company, the
“Parties”).

 

RECITALS

 

WHEREAS, the Executive and the Company entered into the Amended and Restated
Employment Agreement effective as of May 15, 2017 (“Agreement”) pursuant to
which the Executive is currently employed as the President and CEO of the
Company;

 

WHEREAS, the Company wishes to extend the employment of the Executive as its CEO
for a period ending the earlier of (i) the date on which the Company hires a
replacement CEO or (ii) May 15, 2019 (“2019 Extended Period”) after which the
Executive shall be deemed to be in Retirement, as contemplated by Section 6.5 of
the Agreement;

 

WHEREAS, if the 2019 Extended Period ends before May 15, 2019, then the Company
wishes to continue to pay the Executive an amount equal to his salary until
May 15, 2019 pursuant to the terms set forth below; and

 

WHEREAS, any capitalized term not defined in this Amendment shall have the
meaning set forth in the Agreement.

 

NOW, THEREFORE, in consideration of the foregoing recitals, premises and mutual
covenants herein contained, and intending to be legally bound thereby, the
Company and the Executive hereby agree as follows:

 

1.                                      Extended Period.  Pursuant to Section 3
of the Agreement and on the terms set forth herein, the Parties agree to extend
the Agreement for the duration of the 2019 Extended Period.  The 2019 Extended
Period, together with the Initial Term, shall be the Agreement Period under the
Agreement.  The Parties acknowledge that this Amendment to extend the term is
being entered into after the 90-day time period prescribed in the Agreement and
waive any related objections.

 

2.                                      Employment; Positions, Responsibilities
and Duties.  The Company shall continue to employ the Executive as the CEO of
the Company during the 2019 Extended Period; however, the Executive hereby
relinquishes the title of President and resigns from such office. The Company
recognizes the CEO’s significant contribution to the Company and the critical
nature of CEO’s transition duties described below. Recognizing this, Executive
will transition day-to-day management and oversight of the Company and its
personnel to CFO, SVP of Operations, Interim President and any other executives
specified by the Board on January 1, 2019.  In this regard, Executive agrees to
use his best efforts to transition his duties to the above referenced executives
as directed by the Board and/or its Chairman.  Executive will continue to
represent the Company with major customers, suppliers, local communities and the
public, including

 

1

--------------------------------------------------------------------------------



 

shareholders.  Executive will also retain oversight responsibilities relating to
the EPICOR software implementation and 2018 financial reporting requirements.

 

At the end of the 2019 Extended Period, the Executive’s employment shall
terminate as contemplated in Section 6.5 (Retirement), and the Executive shall
be deemed to have resigned all remaining of his offices with no further action
or document required to evidence such resignation.  The Company may request that
the Executive sign a resignation and the Executive hereby agrees to do so.  If
the Company hires a new CEO prior to the end of the 2019 Extended Period,
Executive shall be deemed to have resigned from his positions as CEO at the time
of the new CEO’s hire.  Thereafter, Executive shall be employed for the
remainder of the Agreement Period and will have the duties, responsibilities and
authority as assigned and established by the Board, from time to time.

 

3.                                      Annualized Base Salary; Additional
Compensation.  The Company agrees to pay the Executive his annualized base
salary during the 2019 Extended Period, which shall remain at $300,000 and be
payable under Section 5.1 of the Agreement in accordance with the Company’s
normal payroll practices.  If the 2019 Extended Period ends before May 15, 2019,
then the Company shall continue to pay the Executive his annualized base salary
through May 15, 2019 in accordance with the Company’s normal payroll practice.

 

4.                                      Incentive Bonus.  The Executive will
remain eligible to participate in any 2019 Incentive Bonus Plan that may be in
effect for officers and executives of the Company pursuant to Section 5.2 of the
Agreement to the extent and in proportion to the time he serves as CEO.

 

5.                                      Directorship.  Executive understands
that he will not be on the slate of directors to be appointed by the
shareholders at the meeting of shareholders to be held on May 10, 2019, and
after such meeting, Executive will not be a director of the Company. In
conjunction with the ongoing CEO search, the Board may request that the
Executive resign his directorship earlier if it deems this to be necessary or
appropriate.

 

6.                                      Vacation.  Executive has requested and
the Company has granted his request for one week of vacation in February 2019
and two weeks of vacation in March 2019, and the exact timing of such vacation
will be in his discretion.

 

7.                                      Expenses.  In addition to the expenses
contemplated in Section 5.5 of the Agreement, the Company will reimburse
Executive for rent and utilities (not exceeding $2,000 per month) for his
current apartment in Maple Grove, Minnesota through the earlier of (i) the time
when he no longer owes rental payments in relation to such apartment and
(ii) May 15, 2019.  The Parties understand that such amounts will be taxable to
Executive and the Company will pay such amounts through its normal payroll
process.

 

8.                                      Ratification.  Except as expressly
amended as set forth above, the Agreement will remain in full force and effect,
and the parties ratify and confirm the terms thereof.

 

[SIGNATURE PAGE FOLLOWS]

 

2

--------------------------------------------------------------------------------



 

IN WITNESS WHEROF, the Parties have executed this amendment to the Amended and
Restated Employment Agreement, to be effective as of the date first set forth
above.

 

 

NORTECH SYSTEMS INCORPORATED

 

 

 

 

 

By:

/s/ Constance M. Beck

 

 

Constance Beck, Chief Financial Officer

 

 

 

EXECUTIVE:

 

 

 

 

 

/s/ Richard G. Wasielewski

 

Richard G. Wasielewski, Individually

 

[SIGNATURE PAGE TO AMENDMENT TO

AMENDED AND RESTATED EMPLOYMENT AGREEMENT]

 

--------------------------------------------------------------------------------